Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
the 12th day of March, 2015 (the “Effective Date”) by and between Steven D.
Barnhart (“Executive”) and Bankrate, Inc., a Delaware corporation (the
“Company”).

RECITALS:

A.  The Company desires to employ Executive to perform certain services for the
Company, and Executive desires to accept said engagement from the Company.

B.  The Company and Executive have agreed upon the terms and conditions of
Executive’s employment by the Company and the parties desire to express the
terms and conditions in this Agreement.

C.  The Company and Executive intend for this Agreement to supersede all
agreements between Executive and the Company as it relates to Executive’s
employment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

1. Employment of Executive; Term.  The Company hereby employs Executive as the
Senior Vice President, Chief Financial Officer of the Company, and Executive
hereby accepts such employment by the Company, under the terms of this
Agreement.  The term of employment hereunder (the “Term”) shall commence as of
the Effective Date and shall terminate pursuant to Section 7 of this Agreement.

2. Duties and Location.

A. Executive’s duties will consist of duties normally associated with the
position identified in Section 1.  Executive shall report to the Chief Executive
Officer of the Company.  Executive shall devote his full business time to the
Company’s business and shall not render to others any service of any kind for
compensation or engage in any activity which conflicts or interferes with the
performance of his obligations under this Agreement as determined in the
discretion of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) without the express written consent of the Committee;
provided,  however, that Executive may engage in non-profit or charitable
activities and may serve on one for-profit board of directors, so long as such
activities do not involve substantial time, do not materially interfere with his
employment under this Agreement, and are not in competition with the Company and
its affiliates as determined in the discretion of the Committee.

B. Executive agrees that he shall at all times faithfully and to the best of his
ability and experience perform all of the duties that may be required of him
pursuant to the terms of this Agreement.

C. Executive will perform his services from the Company’s office in New York,
NY,  provided that from the date hereof through the earlier of Executive’s
termination of



 

--------------------------------------------------------------------------------

 

 

employment with the Company or September 14, 2016, Executive may reside, and
work for one business day a week, in Chicago, Illinois, and the Company will
reimburse Executive for reasonable hotel or temporary housing expenses in the
New York City metropolitan area and for reasonable travel expenses between
Chicago and the New York City metropolitan areas.  If Executive and his family
relocate from the Chicago metropolitan area to the New York City metropolitan
area prior to the earlier of Executive’s termination of employment with the
Company or September 14, 2017, the Company shall reimburse Executive for
reasonable relocation expenses (as determined by the Company in consultation
with Executive) for such relocation, and the temporary housing and travel
benefits set forth in the immediately preceding sentence shall cease as of such
relocation.  To the extent any reimbursements under this Section 2(C) are
taxable to Executive, the Company shall pay Executive an additional amount such
that the net after-tax proceeds to Executive of such reimbursements and such
additional amount are equal to such reimbursements.

3. Base Salary.  Executive shall receive a base salary during the Term of
$425,000.00 per annum (the “Base Salary”), which amount may be increased
annually at the discretion of the Committee.  The Base Salary shall be paid to
Executive by the Company in accordance with the Company’s regular payroll
practice as in effect from time to time.

4. Annual Bonus.  Executive will be eligible to participate in an annual bonus
program generally available to executive officers of the Company as approved at
the discretion of the Committee, with a target bonus equal to 75% of Base
Salary.  For the year in which the Effective Date occurs, Executive’s bonus will
be prorated to reflect the portion of the year following his commencement of
service hereunder. For the 2015 bonus year, Executive shall, subject (except as
set forth in the next sentence) to his continued employment through the payment
date of bonuses for such year, be guaranteed an annual bonus for such year that
is no less than the sum of (i) the product of (x) $318,750 multiplied by (y) a
fraction, the numerator of which is 365 minus the number of days Executive
served as Interim Chief Financial Officer of the Company prior to commencing
services on a non-interim basis hereunder, and the denominator of which is 365
plus (ii) the product of (x) the bonus Executive would have earned for 2015
under the Company’s bonus program determined without regard to this sentence
(and without regard to the proration provided for by the preceding sentence)
multiplied by (y) a fraction, the numerator of which is 109, and the denominator
of which is 365.  If Executive’s employment is terminated prior to the payment
date of 2015 bonuses by the Company pursuant to subsection D of Section 7 of
this Agreement or by Executive pursuant to subsection E of Section 7 of this
Agreement, he shall, so long as he satisfies the requirements of Section 8(C),
still receive the bonus guaranteed by the preceding sentence, provided that in
such case the numerator in clause (ii)(y) thereof shall equal the number of
days, if any, served by Executive as Chief Financial Officer from September 14,
2015 through December 31, 2015.

5. Executive Benefits.

A. Executive shall be entitled to participate in the employee benefit plans as
shall be in effect for similarly situated employees of the Company generally
from time to time, subject to the terms and conditions of each such
plan.  Executive shall be entitled to paid vacation each year in accordance with
Company policy.  All vacation times shall be subject to the approval of the
Chief Executive Officer of the Company.



-2-

--------------------------------------------------------------------------------

 

 

B. Executive shall be eligible to participate in the Company’s stock option,
stock purchase, or other stock incentive plans which are generally available to
executive officers of the Company and shall be eligible for the grant of stock
options, restricted stock or other awards there under in accordance with the
terms and provisions of such plans.  For 2015, Executive shall be granted equity
incentive awards having an aggregate grant date value (as determined by the
Company in accordance with its general methodology for valuing equity
compensation awards) equal to $2.25 million, which awards shall (1) be granted
at the time that annual grants for executives of the Company generally are made,
(2) consist of the same types and allocations of awards as applicable to
executives of the Company generally, and (3) be subject to the terms and
conditions applicable to awards made to executives of the Company generally.

6. Expenses.

A. Executive shall be reimbursed by the Company monthly for the ordinary and
necessary reasonable business expenses incurred by him in the performance of his
duties for the Company, including travel and lodging expenses, meals, client
entertainment, and cell phone expense, all in accordance with Company policy;
provided that Executive shall first document said business expenses in the
manner generally required by the Company under its policies and procedures, and
in any event, in the manner required to meet applicable regulations of the
Internal Revenue Service relating to the deductibility of such expenses.

B. With respect to any amount of expenses eligible for reimbursement that is
required to be included in Executive’s gross income for federal income tax
purposes, such expenses shall be reimbursed to Executive no later than
December 31 of the year following the year in which Executive incurs the related
expenses.  In no event shall the amount of expenses (or in-kind benefits)
eligible for reimbursement in one taxable year affect the amount of expenses (or
in-kind benefits) eligible for reimbursement in any other taxable year (except
for those medical reimbursements referred to in Section 105(b) of the Internal
Revenue Code of 1986, as amended), nor shall Executive’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit.

7. Termination.

Executive’s employment may be terminated upon the occurrence of any of the
following events (the Term shall automatically conclude upon a termination of
employment for any reason):

A. Death of Executive;

B. Mental or physical disability of Executive which prevents him from performing
substantially all of his duties hereunder for a period of ninety (90)
consecutive days or one hundred twenty (120) days during any one year
(“Disability”).

C. By the Company For Cause, as defined below:



-3-

--------------------------------------------------------------------------------

 

 

1. Executive’s material breach of this Agreement which is not cured within ten
(10) days of receipt of written notice to Executive specifying the nature of
such breach in reasonable detail;

2. Executive’s dishonesty, fraud, malfeasance, gross negligence or misconduct
which, in the reasonable judgment of the Board, is, or is likely to, cause
material injury to the Company or the business reputation of the Company;

3. Executive’s willful failure to (a) follow the lawful direction (consistent
with Executive’s duties) of the Board or (b) comply in all material respects
with the lawful policies, procedures, and rules of the Company, as the same have
been communicated to Executive in writing which, in the case of either (a) or
(b), is not cured within ten (10) days of receipt of written notice to Executive
specifying the nature of such failure in reasonable detail; or

4. Executive’s conviction of, or Executive’s entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude.

D. By either party, upon two (2) weeks’ written notice in their sole discretion
other than pursuant to sub-section A, B or C above or E below; however, the
Company may elect upon such notice to require Executive to immediately cease
coming to work and return any and all Company property.

E. By Executive for Good Reason (as defined in this paragraph).  For purposes of
this Agreement “Good Reason” shall mean (1) the failure by the Company to pay to
Executive the compensation or perform any other obligation due to him under this
Agreement or any agreements evidencing the grant of restricted stock
contemplated by the letter agreement (the “Letter Agreement”) by and between the
Company and Executive, dated as of September 14, 2014; (2)  a material reduction
by the Company in Executive’s base salary or target annual bonus; (3) a material
reduction in Executive’s long-term incentive opportunity to a level that is
materially less favorable to Executive than that applicable to the Company’s
named executive officers (other than its Chief Executive Officer) as a group
generally (it being understood that the fact that the opportunity of a
particular such officer is greater than Executive’s opportunity shall not by
itself constitute Good Reason);  (4)  the failure by the Company to allow
Executive to participate in the Company’s employee benefit plans generally
available from time to time to executives of the Company; (5) the failure of any
successor to all or substantially all of the business and/or assets of the
Company to assume this Agreement; (6) relocation of Executive to an office
greater than thirty (30) miles from New York, NY without Executive’s consent; or
(7) reduction of Executive’s title, or material reduction of Executive’s duties
or responsibilities with the Company; provided,  however,  that Good Reason
shall not exist hereunder unless Executive provides written notice to the
Company of the existence of one or more of the conditions described in clauses
(1) through (7) within thirty (30) days following Executive’s knowledge of the
initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and the Company shall have
thirty  (30) days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure.  In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, Executive must
terminate



-4-

--------------------------------------------------------------------------------

 

 

his employment, if at all, within thirty (30) days following such Cure Period in
order for such termination as a result of such condition to constitute a
termination for Good Reason.

8. Post Termination Payment Obligations.

A. If Executive’s employment is terminated for any of the reasons stated in
sub-sections A, B or C of Section 7 of this Agreement or is terminated by
Executive pursuant to sub-section D of Section 7 of this Agreement, then
Executive shall be entitled to receive his Base Salary at the then current rate
and any accrued bonus through the effective date of the termination, payable
within fifteen (15) days of the effective termination date, and thereafter the
Company shall have no further payment obligations under this Agreement, but
Executive shall continue to be bound by Sections 11,  12, and 13 and all other
post-termination obligations contained in this Agreement and provisions of this
Agreement that specifically survive termination of the Term.

B. If Executive’s employment is terminated by the Company pursuant to subsection
D of Section 7 of this Agreement or is terminated by Executive pursuant to
subsection E of Section 7 of this Agreement, then Company shall pay Executive
(i) his Base Salary at the then current rate and any accrued bonus through the
effective date of the termination, payable within fifteen (15) days of the
termination date and (ii) a separation payment in the amount of his Base Salary
at the then current rate for twelve (12) months (the “Separation
Payment”).  Subject to Executive’s compliance with Section 8(C) hereof, the
Separation Payment shall be paid in three installments as follows:

1. One-Third of the Separation Payment shall be payable on the four (4) month
anniversary of the effective date of the termination;

2. One-Third of the Separation Payment shall be payable on the six (6) month
anniversary of the effective date of the termination; and

3. One-Third of the Separation Payment shall be payable on the twelve (12) month
anniversary of the effective date of the termination.

Thereafter, the Company shall have no further payment obligations under this
Agreement, but Executive shall continue to be bound by Sections 11,  12, and 13
and all other post-termination obligations contained in this Agreement and
provisions of this Agreement that specifically survive termination of this
Agreement.

The post-termination obligations under this sub-section B shall be binding upon
the Company regardless of Executive’s subsequent employment with any other
person, firm, partnership, association, business organization, corporation, or
other entity which is not affiliated with the Company.

C. As a condition to the Company’s obligation to pay the Separation Payment,
Executive shall:

1. Within 60 days following Executive’s termination of employment, execute (and
not revoke) a Separation and Release Agreement in a form prepared by and



-5-

--------------------------------------------------------------------------------

 

 

acceptable to the Company whereby Executive releases the Company and its
affiliates and their respective officers, directors, and employees from any and
all liability and settles all claims of any kind.  Benefits shall be deemed
forfeited if the release is not executed and delivered to the Company within the
time specified herein; and

2. Comply with the restrictive covenants (Sections 11 and 12 of this Agreement)
and all other post-termination obligations contained in this Agreement.

The parties agree that regardless of whether Executive complies with the
provisions of Section 8(C)(1) and whether the Company pays Executive the
Separation Payment, Executive shall continue to be bound by Sections 11,  12,
and 13 and all other post-termination obligations contained in this Agreement
and provisions of this Agreement that survive termination of the Term and
Executive’s employment.

9. Work Product.  All Work Product (defined below) shall be work made for hire
by Executive and owned by the Company.  If any of the Work Product may not, by
operation of law or otherwise, be considered work made for hire by Executive for
the Company, or if ownership of all right, title, and interest to the legal
rights therein shall not otherwise vest exclusively in the Company, Executive
hereby assigns to the Company, and upon the future creation thereof
automatically assigns to the Company, without further consideration, the
ownership of all Work Product.  The Company shall have the right to obtain and
hold in its own name copyrights, patents, registrations, and any other
protection available in the Work Product.  Executive agrees to perform, during
or after termination of Executive’s employment by the Company, such further acts
as may be necessary or desirable to transfer, perfect, and defend the Company’s
ownership of the Work Product as requested by the Company.  “Work Product” means
the data, materials, formulas, research, documentation, computer programs,
communication systems, audio systems, system designs, inventions (whether or not
patentable), and all works of authorship, including all worldwide rights therein
under patent, copyright, trade secret, confidential information, moral rights,
and other property rights, created or developed in whole or in part by
Executive, while employed by the Company and its affiliates, within the scope of
Executive’s employment or which otherwise relates in any manner to the business
or projected business of the Company and its affiliates.

10. Set-Off.  If at the time of termination of Executive’s employment for any
reason, Executive has any outstanding obligations to the Company, Executive
acknowledges that the Company is authorized to deduct from Executive’s final
paycheck and any Separation Payment any then documented amounts owed to the
Company.

11. Trade Secrets and Confidential Information.

A. During the course of Executive’s employment with the Company, the Company and
its affiliates may disclose to Executive Trade Secrets and Confidential
Information (each as defined below).  The Trade Secrets and the Confidential
Information of the Company and its affiliates are the sole and exclusive
property of the Company and its affiliates (or a third party providing such
information to the Company or its applicable affiliate).  The disclosure of the
Trade Secrets and the Confidential Information of the Company and its affiliates
to Executive



-6-

--------------------------------------------------------------------------------

 

 

does not give Executive any license, interest, or rights of any kind in the
Trade Secrets or Confidential Information.

B. Executive may use the Trade Secrets and Confidential Information solely for
the benefit of the Company and its affiliates while Executive is an employee of
the Company.  Executive shall hold in confidence the Trade Secrets and
Confidential Information of the Company.  Except in the performance of services
for the Company and its affiliates, Executive shall not reproduce, distribute,
transmit, reverse engineer, decompile, disassemble, or transfer the Trade
Secrets or the Confidential Information of the Company and its affiliates or any
portion thereof.

C. The obligations under this Agreement with regard to the Trade Secrets of the
Company and its affiliates shall remain in effect as long as the information
constitutes a trade secret under applicable law.  The obligations with regard to
the Confidential Information of the Company shall remain in effect while
Executive is employed by the Company and its affiliates and thereafter.

D. Executive agrees to return to the Company, upon Executive’s resignation,
termination, or upon request by the Company, the Trade Secrets and Confidential
Information of the Company and all materials relating thereto.

E. As used herein, “Trade Secrets” means information of the Company and its
affiliates, and their respective licensors, suppliers, clients, and customers,
including, but not limited to, technical or non-technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers, which is not commonly known or available to
the public and which information (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

F. As used herein, “Confidential Information” means information, other than
Trade Secrets, that is treated as confidential, and that would potentially
damage or interfere with, in any manner, the business of the Company and its
affiliates if disclosed.  Confidential Information includes, but is not limited
to, information concerning the Company’s (and its affiliates’) financial
structure, pricing, revenue sharing, partner agreements, customer agreements,
marketing plans, methods of operation, and internal operating procedures.

Notwithstanding the foregoing, the provisions of this Section 11 do not apply to
(i) information which is general knowledge in the Company’s industry,
(ii) information that has been disclosed to Executive by third parties who are
unrelated to the Company and who are not bound by agreements of confidentiality
with respect thereto, and (iii) as Executive may be required to disclose by law
but only to the extent required by law.

12. Restrictive Covenants.

A. Non-Competition.  Executive agrees that for so long as Executive is employed
by the Company or any of its affiliates and for a period of one (1) year
thereafter,



-7-

--------------------------------------------------------------------------------

 

 

Executive will not, individually or on behalf of any person, firm, partnership,
association, business organization, corporation, or other entity engaged in the
Business of the Company or its affiliates, engage in or perform, anywhere within
the United States, Canada, and any other such region in which the Company or its
affiliates operates, which shall constitute the territory, any activities which
are competitive with the Business of the Company or its affiliates.  Nothing
herein shall be construed to prohibit Executive from acquiring shares of capital
stock of any public corporation, provided that such investment does not exceed
5% of the stock of such public corporation.

B. Non-Solicitation; Non-Disparagement.  Executive agrees that for so long as
Executive is employed by the Company or any of its affiliates and for a period
thereafter equal to twelve (12) months from the date Executive ceases to be
employed by the Company and its affiliates for any reason, neither Executive nor
any company or other entity controlled by Executive (whether currently existing
or hereafter acquired or formed) shall, directly or indirectly, in any capacity,
(i) solicit or induce, or attempt to solicit or induce, any person who accepts
employment with the Company and its affiliates to leave the employ of the
Company or any of its affiliates for any reason whatsoever, (ii) hire or employ
any person who accepts employment with the Company and its affiliates,
(iii) solicit or induce, or attempt to solicit or induce, any customer of the
Company and its affiliates not to purchase any goods or products with respect to
the Company and its affiliates, or (iv) otherwise impede or interfere in any way
with any customer relationship of the Company or any of its affiliates with
respect to the Company and its affiliates.  Executive agrees not to disparage
the Company or its affiliates in any way, other than as part of the judicial,
arbitration, or other dispute resolution process in connection with any
litigation, mediation, arbitration, or other judicial proceeding arising under
any claim brought in connection with this Agreement, or other than when
compelled to testify under oath by subpoena, regulation or court order.

C. The Company agrees to instruct the members of the Board and officers of the
Company who are subject to the requirements of Section 16 of the Securities
Exchange Act of 1934, as amended, not to disparage the Executive in any way,
other than as part of the judicial, arbitration or other dispute resolution
process in connection with any litigation, mediation, arbitration or other
judicial proceeding arising under any claim brought in connection with this
Agreement, or other than when compelled to testify under oath by subpoena,
regulation or court order

D. For purposes of this Section 12, the term “Business” shall mean the business
of the delivery of editorial content and product research related to consumer
financial services delivered in print or over the Internet.

13. Injunctive Relief.

A. Executive acknowledges that breach of the provisions of Sections 11 and/or 12
of this Agreement would result in irreparable injury and permanent damage to the
Company and its affiliates, which prohibitions or restrictions Executive
acknowledges are both reasonable and necessary under the circumstances,
singularly and in the aggregate, to protect the interests of the Company and its
affiliates.  Executive recognizes and agrees that the ascertainment of damages
in the event of a breach of Sections 11 and/or 12 of this Agreement



-8-

--------------------------------------------------------------------------------

 

 

would be difficult, and that money damages alone would be an inadequate remedy
for the injuries and damages which would be suffered by the Company and its
affiliates from breach by Executive.

B. Executive therefore agrees:  (i) that, in the event of a breach of
Sections 11 and/or 12 of this Agreement, the Company, in addition to and without
limiting any of the remedies or rights which it may have at law or in equity or
pursuant to this Agreement, shall have the right to injunctive relief or other
similar remedy in order to specifically enforce the provisions hereof; and
(ii) to waive and not to (A) assert any defense to the effect that the Company
has an adequate remedy at law with respect to any such breach, (B) require that
the Company submit proof of the economic value of any Trade Secret, or
(C) require that the Company post a bond or any other security.  Nothing
contained herein shall preclude the Company from seeking monetary damages of any
kind, including reasonable fees and expenses of counsel and other expenses, in a
court of law.

14. Survival.  The provisions of Sections 8 through 31 shall survive termination
of the Term and of Executive’s employment.

15. Invalidity of Any Provision.  It is the intention of the parties hereto that
Sections 11 through 13 of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair the remainder of this Agreement,
which shall be deemed amended to delete or modify, as necessary, the invalid or
unenforceable provisions.  The parties further agree to alter the balance of
this Agreement in order to render the same valid and enforceable.

16. Waiver of Breach.  The waiver by either party of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent breach.

17. Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Company
shall require any successors and assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.  Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution.

18. License.  To the extent that any pre-existing materials are contained in the
materials Executive delivers to the Company or the Company’s customers, and such
preexisting materials are not Work Product, Executive grants to the Company an
irrevocable, nonexclusive, worldwide, royalty-free license to:  (i) use and
distribute (internally or externally) copies of, and prepare derivative works
based upon, such pre-existing materials and derivative works thereof and
(ii) authorize others to do any of the foregoing.  Executive shall notify
Company in writing of any and all pre-existing materials delivered to the
Company by Executive.



-9-

--------------------------------------------------------------------------------

 

 

19. Release.  Executive acknowledges that Executive may provide the image,
likeness, voice, or other characteristics of Executive in the services,
materials, computer programs, and other deliverables that Executive provides as
a part of this Agreement.  Executive hereby consents to the use of such
characteristics of Executive by the Company in the products or services of the
Company and its affiliates and releases the Company and its affiliates and their
respective agents, contractors, licensees, and assigns from any claims which
Executive has or may have for invasion of privacy, right of publicity, copyright
infringement, or any other causes of action arising out of the use, adaptation,
reproduction, distribution, broadcast, or exhibition of such characteristics.

20. Severability.  If any provision or part of a provision of this Agreement
shall be determined to be void and unenforceable by a court of competent
jurisdiction, the remainder of this Agreement shall remain valid and
enforceable.

21. Costs of Enforcement.  In the event either party breaches this Agreement,
the breaching party shall be liable to the non-breaching party for all costs of
enforcement, including reasonable attorneys’ fees and court costs, in addition
to all other damages and redress available in equity or at law.

22. No Prior Agreements.  Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive and Executive’s
employment by the Company and the performance of Executive’s duties hereunder
shall not violate or be a breach of any agreement with a former employer,
client, or any other person or entity.

23. Modification.  This Agreement may be modified only by agreement in writing
signed by both the Company and Executive.

24. Governing Law.  This Agreement shall be governed in all aspects by the laws
of the State of Florida without regard to its rules governing conflicts of law.

25. Section Headings.  The section headings are included for convenience and are
not intended to limit or affect the interpretation of this Agreement.

26. Notice.  Whenever any notice is required, it shall be given in writing
addressed as follows:

To Company:

Bankrate, Inc.
477 Madison Avenue, Suite 430
New York, NY  10022
Attention:  General Counsel
Telecopy:  917-368-8611

To Executive:

Steven D. Barnhart

At the address on file with the Company





-10-

--------------------------------------------------------------------------------

 

 

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received.  Either party
may change the address for notice by notifying the other party of such change in
accordance with this Section 26.

27. “Key Employee” Insurance.  The Company shall have the option, but not the
obligation, to obtain on the life of Executive, pay all premium amounts related
to, and maintain, “key employee” insurance naming the Company as
beneficiary.  Selection of such insurance policy shall be in the sole and
absolute discretion of the Board.  Executive shall cooperate fully with the
Company, the Board, and the insurer in applying for, obtaining, and maintaining
such life insurance, by executing and delivering such further and other
documents as the Company, the Board, and/or the insurer may request from time to
time, and doing all matters and things which may be convenient or necessary to
obtain such insurance, including, without limitation, submitting to any physical
examinations and providing any medical information required by the insurer.

28. Indemnification.

The Company agrees, to the extent permitted by applicable law and the Company’s
Certificate of Incorporation, to defend, indemnify, and hold harmless Executive
against any and all loss, damage, liability, and expense, including, without
limitation, reasonable attorneys’ fees, disbursements court costs, and any
amounts paid in settlement and the costs and expenses of enforcing this section
of the Agreement, which may be suffered or incurred by Executive in connection
with the provision of his services hereunder, including, without limitation, any
claims, litigations, disputes, actions, investigations, or other matters,
provided that such loss, damage, liability, and expense (i) arises out of or in
connection with the performance by Executive of his obligations under this
Agreement and (ii) is not the result of any material breach by Executive of his
obligations hereunder, and provided, further, that Company shall be under no
obligation to defend, indemnify, or hold harmless Executive if Executive has
acted with gross negligence or willful misconduct.

A. In addition to the foregoing, Company agrees to provide Executive with
coverage under a Directors & Officers insurance policy to the same extent as the
Company currently provides its executive officers.

29. Jurisdiction and Venue.  Any civil action or legal proceeding arising out of
or relating to this Agreement shall be brought in the courts of record of the
State of Florida in Palm Beach County or the United States District Court for
the Southern District of Florida located in Palm Beach County.  Each party
consents to the jurisdiction of such Florida court in any such civil action or
legal proceeding and waives any objection to the laying of venue of any such
civil action or legal proceeding in such Florida court.  Service of any court
paper may be effected on such party by mail, as provided in this Agreement, or
in such other manner as may be provided under applicable laws, rules of
procedure or local rules.

30. Specified Employee.  Notwithstanding anything herein to the contrary, if an
obligation under this Agreement arises on account of Executive’s separation from
service while Executive is a specified employee, within the meaning of
Section 409A of the Code that is a



-11-

--------------------------------------------------------------------------------

 

 

payment of “deferred compensation” (as defined under Treasury Regulation
§ 1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
§§ 1.409A-1(b)(3) through (b)(12)) and is scheduled to be paid within six (6)
months after such separation from service, the applicable amount be accumulated
and deferred without interest, and shall be paid on the first day of the seventh
month following the date of such separation from service or, if earlier, within
15 days after the appointment of the personal representative or executor of the
Executive’s estate following his death.

31. Entire Agreement.

A. This Agreement represents the entire understanding of the parties concerning
the subject matter hereof and supersedes all prior communications, agreements,
and understandings, whether oral or written, relating to the subject matter
hereof, including without limitation, the Letter Agreement,  provided that the
Company’s ability to enforce the restrictive covenants set forth in the Letter
Agreement with respect to events occurring during the Interim Period (as defined
in the Letter Agreement) shall remain in effect.

B. The language contained herein shall be deemed to be that negotiated and
approved by both parties and no rule of strict construction shall be applied.

[Remainder of Page Intentionally Left Blank]

 

-12-

--------------------------------------------------------------------------------

 

 

JURY WAIVER.  IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT LAW
OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS AGREEMENT, ANY
AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE OF THIS
AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.  ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THIS AGREEMENT OF THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.  NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS
TO OR BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION.  EACH
PARTY HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION.  EACH
PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT TO
THE TRANSACTION GOVERNED BY THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE
TERMS OF THIS SECTION.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

EXECUTIVE:COMPANY:

BANKRATE, INC.


/s/ Steven D. BarnhartBy:/s/ Kenneth S. Esterow
Steven D. BarnhartName:  Kenneth S. Esterow
Title:    President and CEO

 



-13-

--------------------------------------------------------------------------------